DETAILED ACTION
Claims 1-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 18 of U.S. Patent No. 11,368,916. 
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application merely broadens the scope of the claims of the Patent by eliminating the elements and their functions of the claims, and claims of this instant application are therefore and obvious variant thereof.
Instant Application 17/751174
U.S. Patent No. 11,368,916
Claim 1: A method of receiving an uplink channel by a base station (BS) in a wireless communication system, the method comprising:
Claim 1: A method for transmitting an uplink channel by a user equipment (UE) in a wireless communication system, the method comprising:
receiving, from a user equipment (UE), UE capability information,
transmitting, to a base station (BS), UE capability information,
wherein the UE capability information includes (i) first information for coherence capability supported by the UE and (ii) second information indicating a subset of transmit precoding matrix indicators (TPMIs) which deliver full transmission power,
wherein the UE capability information includes (i) first information for coherence capability supported by the UE and (ii) second information indicating a subset of transmit precoding matrix indicators (TPMIs) which deliver full transmission power, 

wherein the first information indicates one of (i) full coherent, (ii) partial coherent or (iii) non coherent,
wherein the first information indicates one of (i) full coherent, (ii) partial coherent or (iii) non coherent,
wherein the second information includes (i) a first parameter indicating a first TPMI for uplink transmission using two antenna ports and (ii) a second parameter indicating a second TPMI for uplink transmission using four antenna ports, wherein the first TPMI and the second TPMI are used to deliver full transmission power,
wherein the second information includes (i) a first parameter indicating a first TPMI for uplink transmission using two antenna ports and (ii) a second parameter indicating a second TPMI for uplink transmission using four antenna ports, wherein the first TPMI and the second TPMI are used to deliver full transmission power,
wherein the first TPMI indicated by the first parameter corresponds to one of 
    PNG
    media_image1.png
    34
    85
    media_image1.png
    Greyscale
, and wherein a precoding matrix corresponding to the second TPMI indicated by the second parameter includes 
    PNG
    media_image2.png
    60
    73
    media_image2.png
    Greyscale
;
wherein the first TPMI indicated by the first parameter corresponds to one of 
    PNG
    media_image1.png
    34
    85
    media_image1.png
    Greyscale
, and wherein a precoding matrix corresponding to the second TPMI indicated by the second parameter includes 
    PNG
    media_image2.png
    60
    73
    media_image2.png
    Greyscale
;
transmitting, to the UE, control information including precoding information for indicating a TPMI used for the UE to transmit the uplink channel; and 
receiving, from the BS, control information including precoding information for indicating a TPMI used for the UE to transmit the uplink channel;
n/a
determining a transmission power for the uplink channel; and
receiving, from the UE, the uplink channel based on the control information, wherein based on the TPMI indicated by the precoding information being equal to the first TPMI or the second TPMI, the uplink channel is transmitted with full transmission power.
transmitting, to the BS, the uplink channel based on the control information and the determined transmission power, wherein based on the TPMI indicated by the precoding information being equal to the first TPMI or the second TPMI, the uplink channel is transmitted with full transmission power.
Instant Application 17/751174
U.S. Patent No. 11,368,916
Claim 2: The method of claim 1, wherein based on the TPMI indicated by the precoding information being equal to the first TPMI or the second TPMI, a scaling factor for the transmission power is configured to '1'.
Claim 2: The method of claim 1, wherein based on the TPMI indicated by the precoding information being equal to the first TPMI or the second TPMI, a scaling factor for the transmission power is configured to ‘1’.
Instant Application 17/751174
U.S. Patent No. 11,368,916
Claim 3: The method of claim 2, wherein for other TPMIs excluding the subset of TPMIs, the scaling factor for the transmission power is configured to a value smaller than '1'.
Claim 3: The method of claim 2, wherein for other TPMIs excluding the subset of TPMIs, the scaling factor for the transmission power is configured to a value smaller than ‘1’.
Instant Application 17/751174
U.S. Patent No. 11,368,916
Claim 4: The method of claim 1, further comprising: receiving, from the BS, radio resource control (RRC) messages including a configuration for the full transmission power.
Claim 4: The method of claim 1, further comprising: receiving, from the BS, radio resource control (RRC) messages including a configuration for the full transmission power.
Instant Application 17/751174
U.S. Patent No. 11,368,916
Claim 5: The method of claim 4, wherein the RRC messages further include mode information associated with at least one transmission mode applicable to the UE.
Claim 5: The method of claim 4, wherein the RRC messages further include mode information associated with at least one transmission mode applicable to the UE.
Instant Application 17/751174
U.S. Patent No. 11,368,916
Claim 6: The method of claim 5, wherein the RRC messages further include information for a codebook subset, and wherein partial coherent or non coherent is configured based on the information for the codebook subset.
Claim 6: The method of claim 4, wherein the RRC messages further include information for a codebook subset, and wherein partial coherent or non coherent is configured based on the information for the codebook subset.
Instant Application 17/751174
U.S. Patent No. 11,368,916
Claim 7: The method of claim 1, wherein the UE capability information further includes information for full power transmission capability of the UE.
Claim 7: The method of claim 1, wherein the UE capability information further includes information for full power transmission capability of the UE.
Instant Application 17/751174
U.S. Patent No. 11,368,916
Claim 8: The method of claim 1, wherein the determined transmission power is equally split across antenna ports on which the uplink channel with non-zero power is transmitted.
Claim 8: The method of claim 1, wherein the determined transmission power is equally split across antenna ports on which the uplink channel with non-zero power is transmitted.
Instant Application 17/751174
U.S. Patent No. 11,368,916
Claim 9: The method of claim 1, wherein based on a number of ports related to the uplink channel transmission being equal to 2, the first parameter is in a form of a bitmap.
Claim 9: The method of claim 1, wherein based on a number of ports related to the uplink channel transmission being equal to 2, the first parameter is in a form of a bitmap.
Instant Application 17/751174
U.S. Patent No. 11,368,916
Claim 10: The method of claim 9, wherein a size of the bitmap is 2 bits, and wherein one bit corresponds to TPMI index 0 and the other bit corresponds to TPMI index 1.
Claim 10: The method of claim 9, wherein a size of the bitmap is 2 bits, and wherein one bit corresponds to TPMI index 0 and the other bit corresponds to TPMI index 1.


Claims 11 and 12  discloses similar limitations as claims 11 and 18 of the patent and are therefore rejected for the same reason as indicated above.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten to overcome the rejection(s) under nonstatutory double patenting rejection, set forth in this Office action and to include a Terminal Disclaimer.
Claims 1-12 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “...receiving, …, UE capability information, ... includes (I) first information for coherence capability supported by the UE and (ii) second information indicating a subset of transmit precoding matrix indicators (TPMIs) which deliver full transmission power, wherein the first information indicates one of (i) full coherent, (ii) partial coherent or (iii) non coherent, wherein the second information includes (i) a first parameter indicating a first TPMI for uplink transmission using two antenna ports and (ii) a second parameter indicating a second TPMI for uplink transmission using four antenna ports, ... transmitting, …, control information including precoding information. ..; … receiving, …, the uplink channel based on the control information ...” and in combination with other recited limitations in claim 1.

Claims 11 and 12, includes similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chai et al., U.S. Publication No. 2021/0135730 discloses wherein the TPMI may be used to indicate a precoding matrix used when the terminal device performs the uplink transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469